DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 10/30/2019 are pending and being examined. Claims 1, 11, and 20 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4-1.	Claims 1,4-5, 11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al (US Pub 2014/0074813, hereinafter “Franks”). 

Regarding claim 1, Franks discloses a method for searching and ranking personalized videos (the method and system for generating a video playlist based on a user request; see fig.11 and abstract), the method comprising: 
receiving, by a computing device, a user request via (the system may receive “a user search query”; see 1101 of fig.11, and para.129 lines 1-3) a communication chat between a user of the computing device and a further user of a further computing device (via the communication network 1000 including end users 1020 and server user 1010; see figs.10A-10B and para.119), the user request including a phrase (wherein a user search query is query term; para.129 lines 1-3); performing, by the computing device and based on the user request, a search of a pool of personalized videos to determine a subset of relevant personalized videos, wherein the personalized videos are associated with text messages (the system may research video sites by comparing the tags/phrases extracted from the query object to the tags extracted from the video sites to deliver a playlist of videos to the user; see 1002—1103 of fig.11, and para.129); determining, by the computing device, first rankings of the relevant personalized videos; selecting, by the computing device and based on the first rankings, a pre-determined number of personalized videos from the subset of relevant personalized videos (wherein the playlist of videos is ranked by comparing the tags/phrases extracted from the query object to the tags extracted from the video sites; see 1104 of fig.11, and para.129; see also fig.17 and para.145—para.147); and presenting, by the computing device, the selected personalized videos within the communication chat, wherein the selected personalized videos are presented in an the system may present the playlist of videos ranked at 1104 of fig.11 on the user’ device; see 1105 of fig.11 and para.129; see 1703 of fig.17 and para.147; see also 1830 of fig.18 and para.147).

In the particular embodiment shown fig.11, Franks does not disclose “determining, by the computing device, second rankings of the selected personalized videos” as recited in the claim. However, in other embodiments, Franks does teach: “matching a query object to a playable video may be based on a keyword search. For example, the ranked tags and phrases may be used as keywords and the playable videos returned from the video storage sites may be re-ranked based on the number of keyword hits for each playable video.” See Paragraph [0148]. Therefore, it would be obvious and straightforward for one of ordinary skill in the art before the effective filling date of the claimed invention to perform a second ranking (re-ranking) on the playlist of videos ranked at 1104 of fig.11, as taught by Franks in Paragraph [0148], and present the re-ranked videos to the user, in order to provide most relevant videos to the user query object (Franks, see para.149). As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to perform a second ranking (re-ranking) on the ranked playlist of videos since doing this would obtain predictable results.

Regarding claim 4, 14, Franks discloses, wherein the search includes: calculating a similarity distance between the phrase and a text message associated with a personalized video from the pool (ranking the video based on the similarities; see 1703 

Regarding claim 5, 15, Franks discloses, wherein the determining the first rankings includes computing one or more features including: a probabilistic term weighting a function of the phrase and a text message associated with at least one of the relevant personalized videos (weights scores; see para.104); a Jaccard similarity index between terms of the phrase and terms of the text message (similarities; see para.131, lines 15-18); and a share rate of the relevant personalized video (“similarity score”; see functions in para.110 ).

Regarding claim 11, 20, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

4-2.	Claims 2-3, 7-10, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al (US Pub 2014/0074813, hereinafter “Franks”) in view of Emery et al (US Pat. 9,615,136, hereinafter “Emery”).

Regarding claim 2, 12, Franks discloses, determining the similarity scores by comparing the query term to the searched result of each video (see para.131, lines 15-18); and adding the at least one of the personalized videos to the subset of relevant personalized videos (adding the video into the playlist; see also 1830 of fig.18 and para.147). Franks does not explicitly disclose “wherein the performing the search includes determining that the phrase is a synonym of a text message associated with at least one of the personalized videos of the pool” as recited in the claim. However, in the same field of endeavor, Emery teaches, to perform a search, including determining that the phrase is a synonym of a text message associated with at least one of the personalized videos of the pool (“the text analysis module 350 may include or have access to a thesaurus to identify when words used in the reviews are synonyms of one another”; see col.5 lines 34-43; see “video search” fig.3). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Emery into the teachings of Franks by including determining a synonym of a text message prior to performing a video search taught by Emery, in order to identify category affinities for videos (Emery, see 110, 112,…120 of fig.1 and col.2 lines 38-55) and rank the videos based on the degree of similarity between phrases (Emery, see col.2 lines 21-25; Franks, see fig.18).

Regarding claim 3, 13, the combination of Franks and Emery discloses, wherein: each of the personalized videos is associated with one or more activity categories (Emery, “videos” and “categories” see 110, 112,…120 of fig.1 and col.2 lines 38-55); and the search includes: determining, based on the phrase, a category from the one or more 

Regarding claim 7, 17, the combination of Franks and Emery discloses the method of claim 1, wherein the search of the pool includes selecting the personalized videos from the pool based on an age of the user (Emery: user profile, such as “age”; see col.5 lines 1-3).

Regarding claim 8, 18, the combination of Franks and Emery discloses the method of claim 1, wherein: the pool of the personalized videos includes a first subpool of personalized videos with pre-rendered text messages and a second subpool of personalized videos with text messages customized by the user; and wherein the selected personalized videos include at least one personalized video from the second subpool (Emery: categories and sub-categories; see fig.fig.2 and col.2 lines 38-55).

Regarding claim 9, 19, the combination of Franks and Emery discloses, wherein the personalized videos of the first subpool and the personalized videos of the second subpool are ranked independently (Emery: see, e.g., videos 1, 2, 3 in sub-category 214 of fig.2).

Regarding claim 10, the combination of Franks and Emery discloses the method of claim 8, further comprising, prior to computing the first rankings, filtering out personalized videos from the second subpool based on a blacklist (this feature is an obvious variation of the method in the combination since the playlist of videos in Franks is ranked, so the playlist of videos can be filtered out and displayed at any numbers limited by the user’s performance).

Allowable Subject Matter
5	The subject matter of claims 6, and 16, in combination with the base claim and intervening claims, were not found in the prior art. Claims 6, and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        6/9/2021